CUSIP NO. 01374AJ203 13G UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Amendment No. 1 Under the Securities Exchange Act of 1934 Ecotality, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 01374J203 (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the following box to designate the rule pursuant to which the Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of13 Pages 1 NAMES OF REPORTING PERSONS BridgePointe Master Fund Ltd 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 8SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99%** 12 TYPE OF REPORTING PERSON (See Instructions) CO ** See discussion regarding Ownership Limitation on page 6. Page 2 of13 pages 1 NAMES OF REPORTING PERSONS Roswell Capital Partners, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Georgia NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 8SHARED DISPOSITIVE POWER 998,217 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99%** 12 TYPE OF REPORTING PERSON (See Instructions) OO See discussion regarding Ownership Limitation on page 6. Page 3 of13 pages 1 NAMES OF REPORTING PERSONS Eric S. Swartz 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 8SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99%** 12 TYPE OF REPORTING PERSON (See Instructions) IN See discussion regarding Ownership Limitation on page 6. Page 4 of13 pages 1 NAMES OF REPORTING PERSONS Michael C. Kendrick 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 8SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99%** 12 TYPE OF REPORTING PERSON (See Instructions) IN See discussion regarding Ownership Limitation on page 6. Page 5 of13 pages 1 NAMES OF REPORTING PERSONS Providence Christian Fund, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Georgia NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 8SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99%** 12 TYPE OF REPORTING PERSON (See Instructions) OO See discussion regarding Ownership Limitation on page 6. Page 6of13 pages 1 NAMES OF REPORTING PERSONS Providence Christian Foundation, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Georgia NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 8SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99%** 12 TYPE OF REPORTING PERSON (See Instructions) CO See discussion regarding Ownership Limitation on page 6. Page7 of13 pages 1 NAMES OF REPORTING PERSONS K Charitable Fund, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Georgia NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 8SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99%** 12 TYPE OF REPORTING PERSON (See Instructions) OO See discussion regarding Ownership Limitation on page 6. Page8 of13pages 1 NAMES OF REPORTING PERSONS K Charitable Foundation, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 6SHARED VOTING POWER 998,217 7SOLE DISPOSITIVE POWER 8SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99%** 12 TYPE OF REPORTING PERSON (See Instructions) CO See discussion regarding Ownership Limitation on page 6. Page9 of13 pages Item1 (a) Name of Issuer: ECOtality, Inc. Item 1 (b) Address of Issuer’s Principal Executive Offices: 4 Embarcadero Center Suite 3720 San Francisco, CA 94111 Item 2 (a) Name of Person Filing: BridgePointe Master Fund Ltd. Roswell Capital Partners, LLC Eric S. Swartz Michael C. Kendrick Providence Christian Fund, LLC Providence Christian Foundation, Inc. K Charitable Fund, LLC K Charitable Foundation, Inc. Item 2 (b) Address of Principal Business Offices or, if none, Residence: The principal business address of the reporting persons is : 1120 Sanctuary Parkway, Suite 325, Alpharetta, GA30009 Item 2 (c) Citizenship Reference is made to Item 4 of pages 2 to 9 of this Schedule 13G (this “Schedule”), which Items are incorporated herein by this reference. Item 2 (d) Title of Class of Securities: Common Stock, $0.001 par value per share Item 2 (e) CUSIP Number: 01374J203 Item3. If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b), check whether the person filing is a: Not Applicable. Item4. Ownership. (a) Amount Beneficially Owned: Reference is hereby made to Items 5-9 and 11 of pages2 to 9of this Schedule, which Items are incorporated herein by this reference. All subject to the Ownership Limitations described in more detail below, as of June 7, 2010: BridgePointe Master Fund Ltd. was the owner of (i) convertible preferred stock (the “Convertible Preferred”) whichwere convertible into up to 1,222,365 shares of the Issuer’s common stock (subject to the Ownership Limitations described in more detail below); (ii) warrants (“Warrants”) to purchase up to 347,222 shares of the Issuer’s common stock (subject to the Ownership Limitations) and 336,350 shares of the Issuer’s common stock. Roswell Capital Partners, LLC was the owner of 2,395 shares of Common Stock, Providence Christian Fund, LLC was the owner of 596 shares of Common Stock, Providence Christian Foundation, Inc. was the owner of 69,444 shares of Common Stock and warrants to purchase up to 69,444 shares of Common Stock, K Charitable Fund, LLC was the owner of 626 shares of Common Stock, and K Charitable Foundation, Inc. was the owner of 3,046 shares of Common Stock. ** The conversion of the Convertible Preferred and the exercise of the Warrants are subject to restrictions (the “Ownership Limitations”) that prohibit conversion or exercise to the extent that, after giving effect to such conversion or exercise, the holder of the Convertible Preferred or Warrants (together with such holder’s affiliates, and any other person or entity acting as a group together with such holder or any of such holder’s affiliates) would, as a result of such conversion or exercise, beneficially own in excess of 9.99% of the total number of issued and outstanding shares of the Issuer’s common stock (including for such purposes the shares of the Issuer’s common stock issued upon such conversion and/or exercise). Page10 of13pages Based on 8,993,950 shares of common stock of the Issuer outstanding as of June 7, 2010, as indicated in the Issuer’s Form S-1 filed with the Securities and Exchange Commission on June 10, 2010, the Reporting Persons currently have the right (consistent with the Ownership Limitations) to acquire up to 998,217 shares of the Issuer’s common stock (inclusive of the number of shares of the Issuer’s common stock held by the Reporting Persons) through the conversion of the Convertible Preferred and/or exercise of the Warrants. Roswell Capital Partners, LLC(“RCP”), as investment manager of BridgePointe Master Fund Ltd. and Eric S. Swartz and Michael C. Kendrick, as RCP’s principals and co-owners, may be deemed to beneficially own the securities owned by such accounts, in that they may be deemed to have the same power to direct the voting or disposition of those securities. Michael C. Kendrick and his spouse control Providence Christian Fund, LLC and Providence Christian Foundation, Inc. (collectively, the "Providence Entities")and Eric S. Swartz and his spouse control K Charitable Fund, LLC andK Charitable Foundation, Inc. (collectively, the K Entities).Neither the filing of this Schedule nor any of its contents shall be deemed to constitute an admission that RCP. Eric S. Swartz, or Michael C. Kendrick, the Providence Entities or K Entitiesis, for any purpose, the beneficial owner of any securities to which this Schedule relates (the “Securities”), except as expressly disclosed herein, and each of RCP , Eric S. Swartz, Michael C. Kendrick, the Provident Entities and KEntitiesdisclaims beneficial ownership as to the Securities, except to the extent of its or his pecuniary interests therein. Under the definition of “beneficial ownership” in Rule 13d-3 under the Act, it is also possible that the individual general partners, executive officers, and members of the foregoing entities might be deemed the “beneficial owners” of some or all of the Securities insofar as they may be deemed to share the power to direct the voting or disposition of the Securities. Neither the filing of this Schedule nor any of its contents shall be deemed to constitute an admission that any of such individuals is, for any purpose, the beneficial owner of any of the Securities, and such beneficial ownership is expressly disclaimed. (b) Percent of Class: 9.99% The calculation of percentage of beneficial ownership here and in Item 11 of pages2 to 9was based on a total of 9,992,162 shares of common stockdeemed outstanding derived from the Issuer’s Form S-1 filed with the Securities and Exchange Commission on June 10, 2010, in which the issuer reported that the current number of shares of its common stock outstanding was 8,993,950 plus, pursuant to Rule 13d-3(d) promulgated under the Securities Exchange Act of 1934, up toan additional 998,217 shares of common stock that BridgePointe Master Fund, Ltd (inclusive of the number of shares of the Issuer’s common stock held by the Reporting Persons) may acquire upon the exercise of a warrant within 60 days of the date of this Schedule. (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 998,217 (ii) shared power to vote or to direct the vote: 998,217 (iii) sole power to dispose or to direct the disposition of: 998,217 (iv) Shared power to dispose or to direct the disposition of: 998,217 Item 5. Ownership of Five Percent or Less of a Class. Not Applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not Applicable. Item 8. Identification and Classification of Members of the Group. Not Applicable. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certification. Not Applicable. Page11 of13pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: September 10, 2010 Roswell Capital Partners, LLC By: /s/Eric S. Swartz Eric S. Swartz, its Co-Manager BridgePointe Master Fund Ltd. By: Roswell Capital Partners its General Partner By: /s/ Eric S. Swartz Eric S. Swartz, its Co-Manager Eric S. Swartz By: /s/ Eric S. Swartz Eric S. Swartz Michael C. Kendrick By: /s/ Michael C. Kendrick Michael C. Kendrick Providence Christian Fund, LLC By: /s/Michael C. Kendrick Michael C. Kendrick, Manager Providence Christian Foundation, Inc. By: /s/ Michael C. Kendrick Michael C. Kendrick, Trustee K Charitable Fund, LLC By: /s/ Eric S. Swartz Eric S. Swartz, Manager K. Charitable Foundation, Inc. By: /s/ Eric S. Swartz Eric S. Swartz, Trustee Page12 of13 pages EXHIBIT A AGREEMENT FOR JOINT FILING OF SCHEDULE 13G/A The undersigned and each other person executing this joint filing agreement (the “Agreement’) agree as follows: (1) The undersigned and each other person executing this Agreement are individually eligible to use the Schedule 13G to which this Exhibit is attached and such Schedule 13G is filed on behalf of the undersigned and each other person executing this Agreement; and (2) The undersigned and each other person executing this Agreement are responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of the undersigned or any other person executing this Agreement is responsible for the completeness or accuracy of the information concerning any other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This Agreement may be executed in any number of counterparts, each of which shall be deemed to be an original, but all of which, taken together, shall constitute one and the same instrument. Dated: September 10, 2010 Roswell Capital Partners, LLC By: /s/ Eric S. Swartz Eric S. Swartz, its Co-Manager BridgePointe Master Fund Ltd. By: Roswell Capital Partners its General Partner By: /s/ Eric S. Swartz Eric S. Swartz, its Co-Manager Eric S. Swartz By: /s/ Eric S. Swartz Eric S. Swartz Michael C. Kendrick By: /s/ Michael C. Kendrick Michael C. Kendrick Providence Christian Fund, LLC By: /s/Michael C. Kendrick Michael C. Kendrick, Manager Providence Christian Foundation, Inc. By: /s/ Michael C. Kendrick Michael C. Kendrick, Trustee K Charitable Fund, LLC By: /s/ Eric S. Swartz Eric S. Swartz, Manager K. Charitable Foundation, Inc. By: /s/ Eric S. Swartz Eric S. Swartz, Trustee Page13 of13 pages
